                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    VICTOR D.,                                     Case No. 18‐CV‐03354 (NEB/TNL)

                      Petitioner,

    v.                                           ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
    SECRETARY OF THE DEPARTMENT
    OF HOMELAND SECURITY; WILLIAM
    BARR, Attorney General to the United
    States; PETER BERG, ICE Field Office
    Director; and KURT FREITAG, Freeborn
    County Sheriff

                      Respondents.1


         The Court has received the April 12, 2019 Report and Recommendation of United

States Magistrate Judge Tony N. Leung. [ECF No. 14 (“R&R”).] No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). The

R&R concludes that “[a] petition who seeks habeas relief from postremoval confinement

may not file his or her petition immediately. Instead, the petitioner must wait until after

the presumptively‐constitutional six‐month period described in Zadvyas has expired.”




1Pursuant to Fed. R. Civ. P. 25(d), the Court orders that William Barr, United States
Attorney General shall replace Matt Whitker and Peter Berg, Acting Field Office Director,
United States Immigration and Customs Enforcement shall replace Scott Baniecke on the
case caption.
(R&R at 5). Because the Court agrees that there is a significant likelihood that the

petitioner will be removed soon, dismissal of the petition is proper. The Court therefore

accepts the R&R on the grounds that the petitioner failed to prove there is “no significant

likelihood of removal in the reasonably foreseeable future.” Zadvydas v. Davis, 533 U.S.

678, 701 (2001).


       IT IS HEREBY ORDERED THAT:


1. The Report and Recommendation [ECF No. 14] is ACCEPTED;

2. The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 [ECF No. 1] is DENIED;

and

3. The action is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: May 22, 2019                              BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                            2
